Wilson read an affidavit stating that at Buncombe Superior Court, Spring Term, 1823, an action of ejectment was tried between an Indian named Te-gan-tossee and Rogers  Brown; that there was a verdict and judgment for the plaintiff, from which the defendant appealed to this Court, but the transcript of the record never was sent up; that the affiant applied to the clerk of Buncombe Superior Court (who by special permission of the court was defendant's counsel in the suit) to know wherefore the record had not been sent up, to which the          (568) clerk replied that he would not send it because the judge had not made a correct statement of the case or words of a similar import. The affiant further swore that at the last Superior Court of Buncombe he applied to the clerk to make out the case for the Supreme Court, but that it was not done; he then delivered to the clerk a letter from one of the plaintiff's counsel, which affiant first read. This letter demanded that the record should be made out without delay, but it has not yet been done.
On this affidavit, Wilson moved for a rule on the clerk to show cause wherefore an attachment should not issue against him for a contempt, which the Court granted.